Citation Nr: 1436449	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-48 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to June 1965.  The Veteran died in March 2008.  The appellant in this case is the Veteran's widow.

These matters are on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this appeal has been retained by the RO in St. Louis, Missouri.  

This appeal was remanded by the Board in April 2010 and March 2011 for further development.  The case has returned to the Board for adjudication.  


FINDINGS OF FACT

1.  According to his certificate of death, the Veteran died in March 2008 of acute renal failure that was due to or the result of metastatic prostate cancer.  

2.  The Veteran was exposed to ionizing radiation while participating in Operation IVY in 1952.

3.  The competent and credible evidence establishes that the causes of the Veteran's death were not etiologically related to his active service, or any incident of the Veteran's service, to include ionizing radiation exposure, and establishes that no cause of the Veteran's death may be presumed service-connected.

4.  Prostate cancer was not shown in service or for many years thereafter, and is unrelated to active duty service, to include exposure to ionizing radiation.




CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is not attributable to his service or any incident thereof, to include exposure to ionizing radiation, nor may service connection for the cause of the Veteran's death be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5103(a)  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2013).

2.  Based on the evidence prior to the Veteran's death, prostate cancer is not attributable to active duty service or to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.311, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and the representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a cause of death (DIC) claim, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing adequate notice.

Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the duty to notify was satisfied by way of a letter sent to the appellant in June 2008 that fully addressed all notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Veteran had no service connected disabilities at the time of his death.  This letter was sent prior to the initial adjudication in October 2008.  No further action by VA with respect to notice is required.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the appellant has submitted private treatment records and her own statements in support of her claim.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  DeLaRosa v. Peake, at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d). The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, the only evidence relating the Veteran's death to a service connected disability consists of the appellant's opinion to that effect.  Her opinion is insufficient to trigger the duty to obtain an opinion. There is no indication of evidence that the Veteran's death is a result of his active service.

Finally, it is noted that this appeal was remanded by the Board in April 2010 and March 2011 for further development.  The RO was instructed to determine whether the appellant wanted a hearing and to refer the claim to the Under Secretary for Benefits and Under Secretary for Health in order to obtain a radiological dose estimate and opinion as to likelihood that the Veteran's prostate cancer could be attributable to ionizing radiation exposure.  The Board is satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The appellant withdrew her hearing request and the claim was referred. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cause of Death

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to establish service connection for a particular disability found to have caused a veteran's death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show: (1) the existence of a disability at the time of the veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran was diagnosed with prostate cancer.  He died in March 2008. According to his certificate of death, he died of acute renal failure that was due to or the result of metastatic prostate cancer.  It was his assertion (made prior to his death) that his assertion that prostate cancer was caused by his exposure to ionizing radiation.  He reported that he participated in Operation IVY conducted at the Pacific Proving Ground in 1952.  The appellant has continued this argument.  She also asserts that the Veteran's death is the result of his radiation exposure.  

Establishing service connection for a disability on the basis of exposure to ionizing radiation during service can be shown in two different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  Under that section, a radiation-exposed veteran is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2013).  In applying that statutory presumption, there is no requirement for documenting the level of radiation exposure.

As to whether service connection may be warranted on a presumptive basis in the present case, the Defense Threat Reduction Agency (DTRA) submitted a letter in October 2008, acknowledging that the Veteran participated in Operation IVY in 1952.  He is a radiation-exposed veteran for purposes of service connection under 38 C.F.R. § 3.309(d) (2013).  Cancer of the urinary tract is one of the disorders listed in 38 C.F.R. § 3.309(d)(2).  However, the term urinary tract is explicitly confined to the kidneys, renal pelves, ureters, urinary bladder, and urethra.  The Veteran suffered from prostate cancer, which metastized.  Prostate cancer is not one of the disabilities specifically listed as a disease that is specific to radiation-exposed veterans in 38 C.F.R. § 3.309(d)(2).  Therefore, while the Board acknowledges that the Veteran is a radiation-exposed veteran for purposes of 38 C.F.R. § 3.309(d), prostate cancer is not a disability that is listed as a disease that is specific to radiation-exposed veterans, and service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.309(d)(2) (2013).

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) (2013) are not met, service connection may also be established if the evidence shows the existence of any other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2013).

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2013).

When a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2013).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2013).

Prostate cancer is considered a radiogenic disease under 38 C.F.R. § 3.311.  It is also established that he was exposed to ionizing radiation during his active service.  The salient question is whether it is at least as likely as not that the Veteran's prostate cancer is attributable to ionizing radiation exposure during service.  

In this regard, The VA Under Secretary for Benefits has coordinated with VA's Chief Public Health and Environmental Hazards Officer to develop a specialized methodology in order to expedite the processing of prostate disorder claims without the need for individual review.

As was explained in an October 2008 letter, which is of record, this process is based on the presumption that a veteran received the worst-case dose, as determined by the DTRA.  Based on this presumed exposure, VA may apply research provided by the Under Secretary for Benefits in order to determine whether a relationship between prostate cancer and ionizing radiation exposure may be excluded.  Thus, only in cases where a relationship cannot be excluded is there a need to forward a veteran's specific information to the Under Secretary for Benefits for opinion.

In this case, the DTRA determined in October 2008 that the Veteran's participation in Operation IVY did not include any activities that would have resulted in a dose higher than the worst-case dose which, for a Veteran in Operation IVY, was a total exposure of 25 rem, based on an external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the prostate due to alpha particle radiation of 4.5 rem and internal committed dose due to beta and gamma radiation of 2 rem.  However, according to the research performed by the Under Secretary for Benefits and VA's Chief Public Health and Environmental Hazards Officer, an individual must be exposed to an adjusted dose of 40 rem in order for it to be at least as likely as not that prostate cancer is attributable to ionizing radiation exposure.  As the Veteran's worst-case dose is considerably less than 40 rem, noted to be the screening dose, a medical relationship was not established.

In addition to the above, the Under Secretary for Benefits has also determined that all Veterans who served in the Pacific Proving Ground and were either (a) diagnosed with prostate cancer 25 or more years after exposure, or (b) were exposed to ionizing radiation at the age of 25 or older, received prostate doses that are less than the screening dose.  The Veteran's medical records show that he was 18 years old when he participated in Operation IVY, and he was not diagnosed with prostate cancer until 2001, or 49 years after his participation.  In an Advisory Opinion issued in November 2012, the Director of Compensation Service stated that according to the DTRA estimates, the National Institute of Occupational Safety and Health Interactive Radioepidemiological Program computer software calculated a 99th percentile value for the probability of causation for the Veteran's prostate cancer of 28.98 percent.  It was thereby determined that "there is no reasonable possibility that the Veteran's prostate cancer can be attributed to radiation exposure in service."   Put another way, while prostate cancer is a radiogenic disease, service connection is also not warranted under 38 C.F.R. § 3.311, the information provided by the Under Secretary for Health and Benefits establishes that it is not at least as likely as not that the Veteran's prostate cancer is attributable to even the worst-case scenario of exposure.  Service connection is not warranted based on ionizing radiation exposure.

Although it has been the appellant's primary assertion that the Veteran's prostate cancer was attributable to his ionizing radiation exposure, she is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, based on the evidence of record, the Board finds that service connection is not warranted on a direct basis.

For direct service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Malignant tumors are considered a chronic disease under 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Once again, the Veteran in the present case died as a result of acute renal failure that was due to or the result of metastatic prostate cancer.  No other disabilities were identified as contributing to his death.  He was not in receipt of any service connected benefits.

Service treatment records show no complaints of, treatment for, or any diagnosis related to the kidneys or prostate while in service.  Significantly, the Veteran's separation physical examination in April 1965 does not document any complaints of or observed symptoms related to the kidneys or prostate.  There were also no references to cancer.

The post-service evidence does not show symptoms related to prostate cancer until he was diagnosed with prostate cancer in December 2001.  As there is no evidence of malignant tumors within a year of service, service connection on a presumptive basis is not warranted.  The Board also emphasizes that the first indication of prostate cancer is approximately 36 years after he left active duty.  Such a large gap in treatment weighs against the Veteran's claim that his prostate cancer disorder is directly related to service, as there has not been a showing of continuity of symptomatology.  

The Board has also considered the statements made by the Veteran and appellant relating his prostate cancer to his ionizing radiation exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Prostate cancer is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that dose estimations, epidemiological research, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran and appellant competent to report certain symptoms attributed to prostate cancer, there is no indication that they are competent to etiologically link the diagnosis of prostate cancer to his active service, to include exposure to ionizing radiation.  They have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or appellant received any special training or acquired any medical expertise in evaluating prostate cancer.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on any basis, including with consideration of the presumptions applicable to Veterans exposed to ionizing radiation, direct service connection, and presumptive service connection.  There is no reasonable doubt to be otherwise resolved.  As such, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

In this case, the Veteran's surviving spouse is also seeking service connection for prostate cancer for purposes of accrued benefits.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c) (2013).

However, unlike the claim for the cause of the Veteran's death, the adjudication of the claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).  The Veteran's certificate of death indicates that he died on March [redacted], 2008.

In this case, there is no doubt that the Veteran had prostate cancer, which was initially diagnosed and treated in December 2001.  The Veteran contended and his widow continues to contend that his prostate cancer was the result of exposure to ionizing radiation.

At the time of the Veteran's death, the evidence of record did not confirm the Veteran's exposure to ionizing radiation during service.  As such, for the purposes of accrued benefits, the Veteran is not considered a "radiation-exposed" Veteran and service connection must be established based on a direct or presumptive basis.

As noted, the Board acknowledges the Veteran's prostate cancer diagnosis, thereby meeting element (1) of the Shedden/Caluza analysis.  However, the Veteran's service treatment records do not indicate any treatment for complaints of or a diagnosis of prostate cancer.  Additionally, at the time of the Veteran's death, there was nothing in the claims file regarding a nexus aside from the statements of the Veteran, including that a doctor in service told him he "probably wouldn't live over 40 years" because of his exposure to radiation as a firefighter.  

While the Veteran was competent to report what he experienced, neither he nor his wife are competent to ascertain the etiology of his prostate cancer and its relationship to service, as such is not readily subject to lay observation and requires appropriate medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran had the appropriate training, experience, or expertise to render an opinion regarding the etiology of his prostate cancer nor that his wife has such.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, in the present case, there is no record of an in-service event or competent evidence linking the Veteran's prostate cancer to service.  Therefore, service connection on a direct basis likewise fails on elements (2) and (3) of the Shedden/Caluza analysis.

It is also noted that the first record of a diagnosis of prostate cancer is from December 2001, over 30 years after service.  As a malignant tumor was not manifest to a degree of 10 percent or more within one year of service, service connection on a presumptive basis is not shown.  In view of the lengthy period without treatment, there is also no evidence of continuity of symptomatology. 

The Board finds that a preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Accordingly, entitlement to accrued benefits based on the claim of service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for the cause of the Veteran's death, to include as due to ionizing radiation exposure, is denied.

Entitlement to accrued benefits based on the claim of service connection for prostate cancer is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


